Citation Nr: 1205527	
Decision Date: 02/14/12    Archive Date: 02/23/12

DOCKET NO.  09-12 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for a low back disability. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1953 to February 1955.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in March 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

The Veteran testified during a hearing before the undersigned Veterans Law Judge at the Milwaukee, Wisconsin RO in November 2011.  A transcript of the hearing is of record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran testified that he sought treatment for his low back disorder at the Hines VA Hospital in the 1960s.  Hearing Transcript p. 12.  These records are not associated with the claims file.  VA treatment records from the Hines VA Hospital pertaining to the Veteran's low back disorder in the 1960s would be useful in adjudicating the appeal.  See 38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).
 
The Veteran also testified that he has received treatment for his low back disorder from other private physicians that are not associated with the claims file.  Hearing Transcript p. 11-12.  The Veteran submitted some additional evidence of treatment for his low back disorder in December 2011; however, he indicated at that time that he was waiting to hear back from one private physician.  VA has a duty to assist the veteran in obtaining relevant records, including private treatment records, which the Veteran has adequately identified.  38 U.S.C.A. § 5103A(c).  VA must make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the veteran's claim for a benefit under a law administered by VA.  38 U.S.C.A. § 5103A.  Thus, the Board finds that a remand is necessary to attempt to obtain these records.

Furthermore, the Veteran was not provided with a VA examination for his claim.  VA has a duty to provide a VA examination when the record lacks evidence to decide a claimant's claim and there is evidence of (1) a current disability or recurrent symptoms, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease. 38 U.S.C.A. § 3.159(c); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  There is medical evidence that the Veteran underwent a lumbar laminectomy in July 1998 and there is x-ray evidence of facet arthritic changes of the lower lumbar region in December 2003.  VA treatment records also show recurrent complaints of low back pain.  Furthermore, the record contains the Veteran's lay statements of continuity of back pain since a back injury in service.  In light of the fact that most of the Veteran's service treatment records are unavailable and the Veteran contends a continuity of symptomatology since service, the Board finds that the Veteran should be provided with a VA examination.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1. Attempt to obtain the Veteran's VA treatment records from the Hines VA Hospital from 1960-1969.  If those records are not available, attempt to obtain the records from any alternative source available.  If the records are still not available, obtain written confirmation of that fact.  If after the above steps have been taken and VA concludes that it is reasonably certain that further efforts to obtain the records would be futile, VA must provide the Veteran with notice of that fact as required under 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e) and allow an appropriate period of time for the Veteran to respond.  The notice must contain the identity of the records VA was unable to obtain, an explanation of the efforts VA made to obtain the records, a description of any further action VA will take regarding the claim and a notice that the Veteran is ultimately responsible for providing the evidence.  

2. Take appropriate steps to contact the Veteran and to elicit from the Veteran the appropriate information and the consent to obtain any outstanding private treatment records with respect to the Veteran's low back disorder, to include from Dr. Ortman.  After securing the appropriate consent from the Veteran, VA should attempt to obtain any such treatment records that have not previously been associated with the Veteran's VA claims folder.  

3. Thereafter, schedule the Veteran for a VA examination regarding the Veteran's low back disorder.  The claims file, including a copy of this remand, must be made available to the examiner for review, and the examiner should indicate that the claims folder was reviewed in connection with the examination.  All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file and offer an opinion as to whether the Veteran's status post lumbar laminectomy and any other back disorder found on examination is at least as likely as not (i.e., a fifty percent or greater probability) related to the Veteran's active military.  The examiner should provide a complete rationale for all conclusions reached.  

4. Upon completion of the foregoing and any other development deemed necessary, readjudicate the Veteran's service connection claim for a low back disorder based on the entire evidence of record.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



